Montgomery, J.
(dissenting). Plaintiff; who was an employé of the defendant, was injured by a premature explosion of dynamite, caused by his attempting to stick a piece of dynamite in a hole in the rock too small for the stick. The facts of the case, briefly stated, are that the defendant was engaged in quarrying stone, using dynamite for blasting. The work was under the immediate charge of one Lemerand, a foreman. The plaintiff was engaged in drilling the holes to receive the sticks of dynamite. When plaintiff first commenced his work, the dynamite was in charge of one Freedon, called a “shooter,” whose duty it was to place the dynamite in holes previously prepared for the purpose at stated times during the day. The testimony on the part of the plaintiff tended to show that when he commenced work, some two months prior to the injury, he was instructed by Freedon to place a stick of dynamite in the holes last prepared by him before the *300shooting. The practice, as he testified to it, was this: Freedon would at a time near noon, or just preceding a blast, bring around dynamite, and place the sticks in such holes as were then completed, and at the same time leave with the drillers sticks of dynamite to be placed in additional holes when completed. After a time, Freedon was injured, and one Poland took his place. No additional instructions were given to the plaintiff by Poland, but plaintiff testifies that the dynamite was still left with him, and the practice continued. There was other testimony tending to show that the practice among the shooters was to leave dynamite with the drillers in the manner stated, and that this practice extended over a period, according to the testimony of one witness, of seven months prior to the injury. The plaintiff’s testimony tended to show that he knew that dynamite was dangerous, but that he did not know of the peculiar danger of pressing the dynamite into a hole; that he never was warned of this danger; that, on the occasion in question,, he pressed the dynamite with his thumb into the hole, and that it exploded, causing the injury. The defendant’s testimony tended to show that an explosion could not be caused by such- a use of the dynamite as plaintiff testified to. But we think this, under the testimony in the case, was fairly a question for the jury.
It is contended by the defendant, first, that from the knowledge it had, which did not include any positive information or knowledge that dynamite would explode under the circumstances stated, it was not the duty of the defendant to warn the plaintiff of such danger. The contention seems to be that it was the duty of the defendant to warn the plaintiff of such dangers as it had, from its experience or otherwise, acquired a knowledge of. But we think this states the rule too narrowly. We think at least the rule should be that, where a substance of this character is being used, the defendant is bound to warn its employes of such dangers as it knows of, or might by proper investigation have informed itself of; that want of knowledge on the part of the employer is not conclusively *301an excuse for the failure to give warning. We think, under the rule previously laid down by this court in Smith v. Car Works, 60 Mich. 501 (27 N. W. 662, 1 Am. St. Rep. 542), and Ribich v. Smelting Co., 123 Mich. 401 (82 N. W. 279, 48 L. R. A. 649, 81 Am. St. Rep. 215), that it was the duty of the defendant to give warning of any peculiar danger which the defendant knew of, or which, having regard to the character of the substance employed, reasonable care and prudence should have acquainted it with.
It is contended, also, that the plaintiff was guilty of contributory negligence; but whether he was or not depends upon whether he was bound to have a knowledge of the danger of which he had not been warned, and of which the defendant, by the testimony offered, appears not to have been itself informed. We think that the evidence upon this branch presented a question for the jury.
But it is contended, further, that the shooter who ordered plaintiff to load the hole was not acting within the scope of his authority, and that the work which the plaintiff assumed to do was voluntarily assumed. Upon this branch of the case the learned circuit judge charged the jury as follows:
“ If the jury find from the evidence in this case that the person in charge of the blasting, known as the ‘ shooter, ’ did direct the plaintiff to charge these holes, and that the plaintiff and the other drillers, acting in good faith and openly, believing such work to be in the line of their duty, did charge these holes for a period sufficiently long so that the defendant, by the exercise of ordinary care and prudence, should have discovered that the drillers and the plaintiff were charging the holes themselves, then the work of charging the holes with dynamite by the plaintiff will be deemed to have been done with the approval and under the direction of the defendant, and the defendant was then in duty bound to have warned the plaintiff of any latent and hidden dangers of his work.”
We think this charge fairly presented this question to the jury. Chicago, etc., R. Co. v. Bayfield, 37 *302Mich. 212; Jones v. Railway Co., 49 Mich. 573 (14 N. W. 551); Walker v. Railway Co., 104 Mich. 606 (62 N. W. 1032). It is true the testimony on the part of the defendant tends to negative any knowledge on the part of the foreman that the drillers were making use of dynamite, but as against this there is the evidence that the foreman’s duties required his presence at this work every day; that he was all about the premises; and there is testimony strongly tending to show that the practice of the drillers of placing dynamite as above stated was continued for a period of seven months. If this be true, it certainly raised a question of fact for the jury as to whether the company did not, through its foreman, have actual knowledge that this practice was indulged.
The only questions discussed in the original brief of appellant are those which relate to the defendant’s claim that a verdict should have been directed in its behalf. There is no complaint made that, if there is a case for the jury, it was not properly submitted. The inference is that defendant is satisfied that the verdict should stand, unless the court shall determine, as a matter of law, that a verdict should have been directed. We think there was a case which entitled the plaintiff to go to the jury, and the judgment should be affirmed, with costs.
Moore, J., concurred with Montgomery, J.